



Exhibit 10.45












THIS RELEASE MUST BE SIGNED AND RETURNED TO CHARLIE WHITAKER BY JUNE 21,
2018.  YOU MAY REVOKE THIS RELEASE WITHIN 7 DAYS AFTER YOU SIGN IT BY SUBMITTING
A WRITTEN REVOCATION TO CHARLIE WHITAKER.



AGREEMENT AND GENERAL RELEASE
Altria Group, Inc. (“Company”) and you, James E. Dillard, agree as follows:
Based on your announced retirement date of June 1, 2018, you acknowledge that
your employment with the Company will end on May 31, 2018 (your “Departure
Date”). The effective date of this agreement shall be June 1, 2018.
Section 1 - Benefits and Consideration
(a)
Benefits



Following your Departure Date, you will be entitled to payments, contributions
and benefits under the normal terms and conditions of the Company’s benefit
plans and compensation arrangements, as they may be amended, modified or
terminated any time in the manner prescribed by the plan documents, including,
without limitation, earned but unpaid salary and payment for your accrued but
unused 2018 vacation time. You acknowledge and agree that you will not be
eligible to make any further contributions to, nor will you receive any
additional contributions, credits, or accruals under, the Company’s retirement
plans with respect to periods following your Departure Date.
(b)
Severance



Your salary will be continued after your Departure Date for a period of 48 weeks
(“Severance”) in accordance with the Altria Severance Pay Plan (“Severance
Plan”). In addition, you will receive continued benefits coverage under certain
Company health and welfare benefit plans during the period you receive
Severance, subject to the terms and conditions of the Severance Plan and the
applicable benefit plans.






--------------------------------------------------------------------------------





(c)
Executive Vehicle Program



After your Departure Date, you will have the opportunity to purchase your
vehicle pursuant to the terms of the Executive Vehicle Program.
(d)
Acknowledgement of Consideration In Exchange For Release



In exchange for your promises in this Agreement and General Release (“Release”),
the Company, having obtained the appropriate approvals from the Compensation
Committee of the Board of Directors of the Company, will pay you the following:
(i) A prorated incentive compensation award under the Management Incentive
Compensation Plan (“IC Plan”) for 2018 in the amount of $212,500.00. This
represents 151 days of service in 2018, calculated based on individual and
Company performance ratings at target. This amount will be payable within 60
days following your Departure Date and is subject to applicable withholding.
(ii) A prorated Long-Term Incentive Plan (“LTIP”) award, based on 2017 service
and partial 2018 service. The award will be determined based on actual business
performance during the 2017 - 2019 performance period. The prorated LTIP award,
if any, will be paid in 2020 but no later than March 15, 2020, and is subject to
approval by the Compensation Committee of Altria’s Board of Directors.
(iii)    A cash payment equal to the full value of your unvested 2015, 2016,
2017, and 2018 Altria Group Stock Awards (RSUs and PSUs), less any applicable
withholdings, with the value of your PSUs based on the target number of units.
This cash payment is being made to you based on the forfeiture of your unvested
2015, 2016, 2017, and 2018 Altria Group Stock Awards as of your Departure Date.
The cash payment will be based on the average closing price on the New York
Stock Exchange Composite Index for a share of Altria Group common stock on each
of the 20 trading days immediately preceding and including your Departure Date.
Section 409A of the Internal Revenue Code requires the Company to delay most of
these payments by six months. Payment for your 2016 RSU Award will be made
within 60 days following your Departure Date. Payment, including interest, for
your other Stock Awards will occur as soon as administratively possible after
the six month anniversary of your Departure Date.
You understand and agree that these payments are being made and the valuations
will be determined in accordance with the terms established at the sole
discretion of the Company. Finally, you understand and agree that you will not
be eligible for any future stock awards and that you will not be entitled to
receive dividends or dividend equivalents on any forfeited stock awards after
your Departure Date. Declared dividend equivalents accrued during the vesting
period for your 2017


2

--------------------------------------------------------------------------------





and 2018 PSU Awards will be calculated using the target number of units and will
be paid as soon as administratively possible after the six month anniversary of
your Departure Date.
Section 2 - Consulting Services
For a period of up to one year following your Departure Date, you agree to make
yourself available to the Company, upon its request, to perform advisory
consulting services. Any such services would be limited in scope and duration
and would be subject to your personal schedule and other commitments. If the
Company requests such services, the full terms of such consulting services will
be mutually agreed upon between the Company and you and will include payment at
a rate of $600/hour.    
If requested to consult, you will devote your time and best efforts to the
performance of consulting services for the Company or any of its affiliates, and
will not enter in to any agreement to provide consulting services to any
competitor of the Company, its affiliates, or to any entity on a topic contrary
to, or inconsistent with, the interests of the Company and its affiliates.


Section 3 - Your Complete Release of Claims
(a)
In General



You unconditionally release and discharge all the Claims described in Section
3(b) that you may now have against the Released Parties as defined Section 3(c),
except that you are not releasing: (i) any claim that cannot lawfully be
released or discharged, (ii) any claim that relates to your right to enforce
this Release, or (iii) any claim that may arise after you sign this Release.
(b)
Claims Released



Subject only to the exceptions in Section 3(a), you are releasing and
discharging all known and unknown claims, promises, causes of action, or similar
rights of any type that you presently may have (“Claims”) with respect to any of
the Released Parties listed in Section 3(c). You understand that the Claims you
are releasing and discharging might arise under many different laws (including
federal, state and local statutes, executive orders, regulations, other
administrative guidance, and common law doctrines), including but not limited to
the following:
(i) Antidiscrimination statutes, such as the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Executive Order 11141, Title VII
of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866,
Executive Order 11246, the Equal Pay Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, Sections 503 and 504 of


3

--------------------------------------------------------------------------------





the Rehabilitation Act of 1973, and any other federal, state, or local laws
prohibiting these or other kinds of employment discrimination.
(ii)     Other laws, such as federal, state, or local laws regarding workers’
compensation (to the extent permitted by applicable law), an employer’s right to
terminate employees, or otherwise regulating employment; any federal, state, or
local law enforcing express or implied employment contracts or requiring an
employer to deal with employees in any prescribed manner; any other federal,
state, or local laws providing recourse for alleged wrongful discharge, physical
or personal injury, emotional distress, fraud, negligent misrepresentation,
defamation, retaliation and similar or related claims; and the laws of countries
outside the United States (including laws mandating severance payments).
(iii) Examples of Claims you are releasing and discharging include, but are not
limited to: (1) Claims that in any way relate to your employment with the
Company or its affiliates, or the termination of that employment, such as Claims
for compensation, bonuses, incentive compensation payments, lost wages, or leave
pay; (2) Claims that in any way relate to the design or administration of any
employee benefit program; (3) any claim to additional benefits under the
Severance Plan; (4) Claims that you have irrevocable or vested rights to
severance or similar benefits or to post-employment health or group insurance
benefits (other than as specifically set forth in this Release); (5) any Claim,
such as a benefit claim, that was explicitly or implicitly denied before you
signed this Release; or (6) any Claim to attorneys’ fees or other
indemnities.    
(c)
Released Parties



The Released Parties are the Company, all affiliated companies, parents,
divisions or subsidiaries, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and, with
respect to the Company and each entity described above, all of their past and
present employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under, or in concert with any of the persons
or entities listed in this paragraph.
(d)
Right to Revoke



You may revoke this Release within 7 days after signing it by submitting a
written revocation to Charlie Whitaker, in which case this Release will be
canceled and of no force or effect, and you will not be entitled to receive the
consideration provided in exchange for executing this Release.




4

--------------------------------------------------------------------------------





Section 4 - Your Promises


(a)
Whistleblower Claims and Other Government Investigations



Nothing in this Release or in any agreement referenced herein does, or is
intended to, restrict your ability (with or without prior notice to or
authorization by the Company) to raise in good faith or participate in an
investigation regarding any potential violation of law or regulation with the
Securities and Exchange Commission (SEC), the Equal Employment Opportunity
Commission (EEOC), the Occupational Safety and Health Administration (OSHA), the
U.S. Food and Drug Administration (FDA), or any other state or federal
governmental or regulatory agency. This Release also does not prevent you from
making other disclosures protected by law under the whistleblower provisions of
any state or federal statutes or regulations. Any such disclosures should be
made only to parties authorized to investigate the potential violation and
limited to information that is reasonably related to the alleged violation
and/or specifically requested by the investigating agency.
(b)
Confidential Information



You agree that any disclosure of confidential information concerning the
Company’s operations, business methods or employees made to any governmental or
regulatory agency will be limited to Confidential Information that is reasonably
related to the alleged violation and/or specifically requested by the
investigating agency. You also agree that the disclosure(s) will be made only to
such parties authorized to investigate the potential violation.
(c)
No Future Lawsuit for Released Claims

 
You further agree not to file any lawsuit, demand for arbitration, or any other
adversarial or administrative proceeding seeking personal relief (individually,
with others, or as part of a putative class) in the future pursuing any of the
Claims released and discharged in this Release. You acknowledge and understand
that you are expressly waiving your right to any personal relief for Claims
released and discharged in this Release to the fullest extent permitted by law,
including but not limited to lost wages, salary, benefits, money damages,
attorneys’ fees, costs, reinstatement, or any other legal or equitable relief
whatsoever, even if sought on your behalf by any governmental agency or any
person claiming to represent you and/or any member of a putative class.
(d)
Company Property and Records Management



By your signature below, you certify that you have conducted a diligent search
for, and have returned or return herewith: (1) any and all "Confidential
Information," as defined by Company policies; (2) the originals and all copies
of any business records of


5

--------------------------------------------------------------------------------





the Company and its affiliates and any credit cards, access and identification
cards, computers, cellular telephones, PDA’s, wireless devices, keys, and any
other property of the Company or its affiliates in my possession; and (3) any
and all other confidential, secret or proprietary materials in my custody,
possession or control belonging to or obtained from the Company and its
affiliates.
You also certify that you have properly preserved and retained all records of
the Company within your possession or control that are needed for business or
legal purposes in accordance with the Company’s policies and other applicable
guidance addressing records management. You have appropriately provided both
access to those records and instructions to management regarding those records
such that the Company will be able to find and utilize them.


(e)
Certification of Compliance



By your signature below, you certify to the best of your knowledge that, during
your employment with the Company, you have not engaged in conduct that violated
the Company’s policies or applicable laws (with the exception of any conduct
previously reported to the Company or to the proper governmental or regulatory
investigative authority). You also certify that, during your employment with the
Company, you have been afforded the opportunity to report to the Company any
alleged violations of its policies or applicable laws, and that to the best of
your knowledge there is no violation of which you are aware that has not been
reported to the Company or to the proper investigating authority.
(f)
Indemnification



The Company and you acknowledge and agree that the Company’s restated Articles
of Incorporation provide for the exculpation, indemnification and the
advancement and reimbursement of legal and other expenses for former officers
and directors among other eligible persons.


(g)
Non-Disparagement and Cooperation



Except for disclosures described in Section 4(a), you agree not to make any
disparaging, derogatory, or defamatory statements to anyone, whether spoken or
written, about the Company or its affiliates, their respective products or
services, or any of their respective current or former officers, directors, or
employees. You also agree not to voluntarily aid or assist any legal action or
proceeding filed by third parties against the Company or any of its affiliates
or their directors, officers or employees, unless your participation is
protected under the law or authorized by Section 4(a). Nothing in this Release
prevents you or the Company from responding truthfully to a


6

--------------------------------------------------------------------------------





lawfully-issued subpoena, court order or other lawful request by any regulatory
agency or governmental authority.
To the extent consistent with applicable law, you agree to cooperate reasonably
and truthfully with the Company and its affiliates (in your capacity as a former
employee of the Company and not as a practicing attorney) in the prosecution,
defense, or pursuit of any matter in which you were involved.
(h)
Confidentiality and Non-Competition



You acknowledge you have executed a previous agreement or agreements (“Prior
Agreement”) with the Company, its affiliates, or a predecessor to such
companies, relating to confidentiality of information or non-competition
obligations. This includes the Confidentiality and Non-Competition Agreement
dated August 2, 2010. You acknowledge and agree that, to the extent not contrary
to the terms of this Release, the terms of such Prior Agreement shall remain in
full force and effect.
(i)
Notice of Request for Disclosure



Unless it would impede your ability to communicate directly with any
governmental or regulatory agency, including the Securities and Exchange
Commission, regarding the issues set forth in Section 4(a), in the event you are
lawfully issued a subpoena or court order or other lawful request by a regulator
or governmental authority related to your employment with or separation from the
Company or its affiliates, you will give the Company at least 10 days’ notice
prior to the time noticed for such disclosure, unless such notice is impossible,
in which case, you will give the Company immediate notice within not more than
24 hours after you receive any such subpoena, court order or request.
(j)
Implementation



You agree to sign any documents and do anything else that is necessary in the
future to implement this Release.
Section 5 - Consequences of Violating Your Promises
The promises and representations you made in Section 4 are a material inducement
for the Company to enter into this Release. If the Company determines you have
violated a promise in Section 4 or that if any representation you made in
Section 4 was false when made, the Company will notify you of such violation.
You agree that you will forfeit any future payments provided as consideration
for this Release and that you will reimburse the Company, upon its request and
as allowed by applicable law, for any amounts previously paid to you or on your
behalf because you signed this Release and to pay any other damages, reasonable
costs, expenses, and attorneys’ fees that the Company or any of the other
Released Parties may incur as a


7

--------------------------------------------------------------------------------





result of your breaching any promise you made in Section 4 of this Release or if
any representation you made in Section 4 of this Release was false when made.
Section 6 - Consideration of Release
You acknowledge that before deciding to sign this Release, you were given a
period of at least 21 calendar days to consider this Release. If you choose to
execute this Release prior to the expiration of the 21 day period, you
acknowledge that you were afforded a period of at least 21 days to consider this
Release before executing it and your execution prior to the expiration of the 21
day period is your free and voluntary act. You further acknowledge that the
Company encouraged you to discuss this Release with your attorney before signing
it and that you had the opportunity to do so to the extent you deemed it
appropriate. You further acknowledge that you (a) carefully read this Release;
(b) fully understand it; and (c) enter into it voluntarily and without relying
on any promises, statements or representations by the Company or its employees.
Section 7 - Miscellaneous
(a)
Entire Agreement



Except for the Prior Agreement and as otherwise noted in this Release, this
Release constitutes the entire agreement between you and the Company. This
Release may not be modified or canceled in any manner except by a writing signed
by both you and an authorized Company official. You acknowledge that the Company
has made no representations or promises to you other than those in this Release.
If any provision in this Release is found to be invalid or unenforceable, all
other provisions will remain fully enforceable.
(b)
Successors



This Release binds your heirs, administrators, representatives, executors,
successors, and assigns, and anyone else claiming through you or on your behalf,
and will inure to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors, and assigns.
(c)
Interpretation and Governing Law



This Release shall be construed as a whole according to its fair meaning. It
shall not be construed strictly for or against you or any of the Released
Parties. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. Captions are intended solely for convenience of reference and
shall not be used in the interpretation of this Release. This Release shall be
governed by and construed and enforced in


8

--------------------------------------------------------------------------------





accordance with the laws of the Commonwealth of Virginia applicable to contracts
made and to be performed therein, without giving effect to conflict of laws
principles.






BY SIGNING BELOW, THIS RELEASE IS AGREED TO AND VOLUNTARILY ACCEPTED BY:




Date:
06/06/2018
 
/s/ JAMES E. DILLARD
 
 
 
 
James E. Dillard
 
 
 
 
Personnel #: 269338
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
6/8/2018
 
By:
/s/ CHARLES N. WHITAKER
 
 
 
 
 
Charles N. Whitaker
 
 
 
 
 
Senior Vice President
 
 
 
 
 
Human Resources,
 
 
 
 
 
Compliance and IS
 
 
 
 
 
Altria Group, Inc.
 
 
 
 
 
On behalf of the Company
 





9